Title: Speech to the Tuscarora Indians, 1 August 1756
From: Washington, George
To: Tuscarora Indians

 

[Winchester, 1 August 1756]
To King Blunt, Capt. Jack, and the rest of the Tuscorora Chiefs—Brothers, & Friends,

This will be Deliverd you by our Brother Tom, a Warrior of the Nottoways, who with others of that Nation, have distinguished themselves in our service this summer, against our Cruel and perfidious Enemys—The intent of this, is, to Assure you of our real Friendship and Love—and to confirm & Strengthen that chain of Friendship, which has subsisted between us for so many ages past, a Chain like ours, founded on Sincere Love, and Friendship, must be strong and lasting, and will I hope endure while Sun & Stars give Light.
Brothers, You can be no strangers to the many Murders & Cruelties, committed on our Country Men & Friends, by that False & Faithless people the French, who are constantly endeavouring to corrupt the minds of our Friendly Indians—and have Stirr’d up the Shawnese & Delawares, with severall other nations to take up the hatchet against us—And at the head of many of these Indians have invaded our Country, laid waste our lands, plunder’d our plantations, Murdered defenceless Women & Children, & Burn’t & destroy’d whereever they came—which has enraged ⟨our⟩ Friends the Six Nations, Cherokees, Nottoways, Cattawbas, and all our Indian Alies, and prompted them to take up the Hatchet in our deffence, against these disturbers of the Common peace.
I hope, Brothers, you will likewise take up the Hatchet, against the French & their Indians, as our other Friends have done, and Send us some of your Young Men, to protect, our Frontiers, and go to War with us, against our restless and Ambitious Foes—And to encourage Your brave Warriors, I promise to furnish them wt. Arms, Ammunition, Cloths, provision, and every necessary for War, And the Sooner you Send them to our assistance, the greater mark will you give us of your Friendship—& the better shall we be Enabled to take just Revenge of their Cruelties.
May You Live Long, a happy & prosperous people, and may we act with mutual Love & Friendship—While Rivers run, or Trees grow—is the Sincere Wish, of Your Friend and Brother—

G.



In confirmation of the above, & in hopes of your Complyance wt. my request, I give you this String of Wampum.

